MEMORANDUM **
Bobby Crespin appeals from the district court’s order denying his motion to suppress evidence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*589Crespin contends that the district court erred by finding that law enforcement did not exceed the scope of a search warrant authorizing the search of a “single family dwelling.” We are not persuaded, and we conclude that the district court properly denied the suppression motion. See United States v. Ayers, 924 F.2d 1468, 1480 (9th Cir.1991); cf. Mena v. City of Simi Valley, 226 F.3d 1031, 1038 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.